Citation Nr: 9903626	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.  

3.  Entitlement to an increase in the 40 percent evaluation 
assigned for the service-connected status post lumbar disc 
syndrome with failed fusion and degenerative arthritis, 
lumbar spine with radiculopathy, left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 decision by the 
RO which, in part, granted service connection for the low 
back disability and assigned a 20 percent evaluation, and 
denied service connection for a bilateral ankle disorder.  A 
personal hearing before the RO was conducted in May 1993.  
The hearing officer concluded that an increased rating to 40 
percent was warranted for the service-connected low back 
disability, effective from November 1, 1992, and the decision 
was implemented by the RO in December 1993.  (The rating 
action also assigned a temporary total evaluation under 
38 C.F.R. § 4.30 (1998) for convalescence, effective from 
August 10, 1993 to March 1, 1994, when the 40 percent 
evaluation was reinstated.)  In March 1997, the Board, in 
part, remanded the appeal to the RO for additional 
development of the issues listed on the first page of this 
document.  

The issues originally developed and certified to the Board 
included service connection for a stomach disorder, a 
bilateral foot disability and a sinus disorder.  The Board 
decision in March 1997 found the claim for a stomach disorder 
was not well grounded, and service connection was established 
for a bilateral foot disability and sinusitis by the RO in 
February 1998.  Noncompensable evaluations were assigned for 
each disability.  The veteran and his representative were 
notified of these decisions and did not express disagreement 
with these actions.  Therefore, the Board will limit its 
review of the appeal to the issues listed on the first page 
of this document.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he was treated for an injury to his 
left ankle in February 1988, and for injuries to his right 
ankle in March 1980 and November 1983.  He also contends that 
a higher evaluation is warranted for his back disability as a 
second surgery was needed to treat the problem.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting sufficient evidence to justify a 
belief by a fair and impartial individual that he has 
presented well-grounded claims of service connection for a 
right ankle or a left ankle disorder.  It is also the 
decision of the Board that the preponderance of the evidence 
is against an increased rating for the veteran's service 
connected back disability from March 1, 1994, but that the 
evidence supports an increased rating to 60 percent for 
service connected low back disability prior to August 10, 
1993.


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran has a right or a left ankle disorder which 
is due to disease or injury in service.  

2.  The veteran's claim of service connection for a right and 
left ankle disorder is not plausible.  

3.  From March 1, 1994, the veteran's service connected back 
disability is analogous to no more than severe intervertebral 
disc syndrome; there is no ankylosis of the lumbar spine.

4.  Prior to March 1, 1994, the veteran's service connected 
back disability was analogous to pronounced intervertebral 
disc syndrome without evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
service connection for a right ankle or a left ankle 
disorder.  38 U.S.C.A. § 5107 (West 1991).  

2.  An increased evaluation in excess of 40 percent for 
service connected low back disability is not warranted from 
March 1, 1994.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998).

3.  An increased evaluation to 60 percent for service 
connected low back disability is warranted prior to August 
10, 1993.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records indicate that the veteran was 
seen for left ankle pain from a kick to the ankle area during 
karate class in February 1980.  An examination of the left 
ankle revealed point tenderness to the low lateral leg area 
above the joint line of the ankle.  X-ray studies at that 
time were within normal limits.  The impression was a 
contusion.  

In March 1980, the veteran reported that he twisted his right 
ankle during karate exercises.  X-ray studies at that time 
were normal and the ankle was initially wrapped with an ace 
bandage.  On follow-up examination a few days later, there 
was marked swelling and the ankle was placed in a short leg 
cast which was removed approximately 12 days later.  

In November 1983, the veteran was treated for right ankle 
pain after landing improperly from a jump.  On examination, 
there was tenderness over the anterior talo-fibular ligament 
without gross deformity, swelling or ecchymosis.  X-ray 
studies showed no evidence of a fracture.  The assessment was 
right ankle sprain.  The ankle was wrapped with an ace 
bandage, and the veteran was told to keep it elevated and to 
keep ice on it.  

The veteran made no mention of any ankle problems on a Report 
of Medical History for his retirement examination in 
September 1992, and no abnormalities referable to either 
ankle were noted on examination at that time.  He did report 
that he had had back surgery in 1990, but that his symptoms 
had recurred in January 1992.  The examination revealed a 
midline lower lumbar and sacral scar which was healed.  There 
was no deformity, tenderness, spasm or limitation of motion. 

In December 1992, the veteran was examined by the VA.  He 
reported that he had two discs removed, L4-L5 and L5-S1 in 
January 1990.  He noted that the fusion had failed.  He 
complained of some low back pain, but mostly pain down the 
left lower extremity to the ankle.  Any walking or standing 
caused leg pain, relieved by sitting.  He denied taking any 
medications, and he noted he had not sought medical treatment 
for the back since discharge. 

The examiner noted that the veteran limped on the left.  He 
stood with his weight on the right leg with the left knee 
slightly flexed.  There was flattening of the lumbar curve.  
Forward flexion was to 50 degrees with back and left leg 
pain; backward extension was to 10 degrees with left leg 
pain, left lateral flexion was to 30 degrees with leg pain, 
and right lateral flexion was to 30 degrees without pain.  
Rotation to the left and right was to 35 degrees with left 
leg pain.  Left ankle jerk was one plus and two plus on the 
right.  There was a tingling to pin prick over the left 
lateral calf.  There was no "hypalgeria" of the thigh or 
foot.  Straight leg raising on the left was accompanied by 
back pain and leg pain.  An x-ray of the lumbosacral spine 
revealed evidence of a prior laminectomy in the lower lumbar 
spine and advanced degenerative changes in the lower lumbar 
spine with narrowing of the disc spaces and marginal 
spurring.  The diagnosis was status postoperative lumbar disc 
syndrome with failed spinal fusion and degenerative arthritis 
of the lumbar spine.

In May 1993, a hearing was held before the Regional Office.  
The veteran testified that he was in extreme pain every day 
to some degree.  He could only stand for a short period of 
time before he got extreme pain in his left leg.  The pain 
was often accompanied by pain in his left hip.  He indicated 
that he walked with a limp because of the pain.  The only 
thing that he could do for any reasonable amount of time was 
to sit.  The previous March, he opened up a taxi service 
since driving did not aggravate his disability.  He was 
currently taking three forms of medication for his pain.  
Despite this, his sleep was interrupted by his pain

A medical record from Dr. Allen Gant dated in April 1993 was 
received.  The veteran reported anesthesia and paresthesia in 
the affected lumbar dermatomes on the left.  There was 
decreased deep tendon reflexes and positive straight leg 
raising.  Pain medication was prescribed, but it was noted 
that the only real solution would be surgery.  

In July 1993, the veteran was seen at a VA outpatient 
facility.  He complained of back pain radiating down the left 
lower extremity.  It was concluded that the veteran had 
reherniation of the disc, and that there was evidence of 
instability by symptoms.  

In August 1993, the veteran had low back surgery at the VAMC, 
Richmond.  The discharge diagnoses were lumbar instability 
and left L4-L5 herniated nucleus pulposus.  On admission, he 
complained of pain and numbness in the left leg mostly in the 
left lower leg on the outer part.  He had some back pain 
which was particularly increased with flexion and extension, 
coughing and sneezing.  During surgery, a large free fragment 
was removed from the left L4-L5 disc space.  A fusion of the 
L4-L5 disc space was accomplished.  When seen for a follow-up 
visit in October, it was noted that he was improving.  A 
temporary total rating was awarded from August 10, 1993 to 
March 1, 1994 based on the need for convalescence.

VA medical records from 1994 to 1997 are silent for any 
complaints, treatment or abnormalities referable to the 
veteran's left or right ankle.  

In March 1995, the veteran was afforded a spine examination.  
He reported occasional low back pain and numbness and 
occasional pain in the lateral aspect of his left leg.  He 
said that the pain was of such a nature that he could live 
with it.  He denied taking any pain medications.  The leg 
pain was intermittent.  The back pain sometimes came on after 
walking.  On examination, it was noted that he walked without 
a limp.  There was no spasm.  Forward flexion was to 50 
degrees with some lumbar discomfort.  Left lateral flexion 
and right lateral flexion was to 25 degrees with no pain.  
Rotation to either side was to 35 degrees.  There was some 
discomfort on this movement to the left.  Knee jerks were one 
plus and equal.  Ankle jerks were not obtained even with re-
enforcement.  There was hypalgesia over the left thigh 
anteriorly and laterally and the left calf laterally.  There 
was no change in the sensation of the feet.  Straight leg 
raising on the right was to 45 degrees and produced low back 
pain radiating to the left hip and thigh.  Straight leg 
raising on the right was negative to 90 degrees.  X-rays 
revealed evidence of previous surgery and rather marked 
narrowing of the disc spaces at the lower three levels.  
Herniated discs at any or more of these three levels were to 
be ruled out.  The impressions were status postoperative 
removal of lumbar herniated nucleus pulposus times two plus 
post operative lumbar spine fusion times two and residuals of 
low back pain with left sciatica.  

VA outpatient treatment reports from 1994 to 1997 show 
treatment primarily for disabilities other than the back.  
When seen in May 1997, the veteran reported doing very well 
following his back surgery.  He reported a little arthritic 
pain.  There was no focal deficit on neurological review.  

On VA joint examination in September 1997, the veteran 
reported that he had no complaints regarding either ankle and 
stated that "[m]y ankles are OK!"  On examination, there 
was no evidence of swelling or deformity in either ankle.  
The examiner indicated that there was normal range of motion 
in each ankle with plantar flexion to 45 degrees, and 
dorsiflexion to 20 degrees, bilaterally.  X-ray studies of 
the right and left ankle showed the bones and joints were 
within normal limits.  The diagnosis was history of sprained 
right ankle, no residuals, normal to examination and x-ray.  
The examiner commented that the veteran had no complaints 
regarding either ankle, and that the veteran reported that he 
was satisfied with the examination.  

On VA spine examination also in September 1997, the veteran 
reported that he had not seen a doctor since 1994 for his 
back.  He worked as a supervisor at a day treatment program 
for mentally retarded adults.  He lost no time from work.  He 
reported doing pretty well except for occasional pain on the 
outside of his left calf.  He also mentioned his big toe had 
been numb since surgery.  The examination showed him to walk 
without a limp.  He could walk on his heels and toes.  The 
scar from his surgery was well healed.  There was some 
flattening of the lumbar curve, but there was no spasm.  
Forward flexion was to 65 degrees, backward extension was to 
20 degrees, left and right lateral flexion was to 20 degrees 
and rotation to either side was to 35 degrees.  With regard 
to objective evidence of pain on motion, he had some pain on 
extension.  Otherwise, there was no pain on the ranges of 
motion.  Knee jerks were one plus and equal but ankle jerks 
were unobtainable.  There was hypalgesia of the left lateral 
calf and the bottom of the big toe.  Straight leg raising was 
to 80 degrees and negative.  X-rays revealed no evidence of 
failure of the lumbar spinal fusion.  The diagnoses were 
status postoperative surgical fusion of the lumbar spine, 
status postoperative lumbar diskectomy times two with 
residuals of occasional left leg pain and degenerative 
arthritis of the lumbar spine.  The physician concluded that 
the veteran was doing well.

                                                           
Analysis

Well Grounded Claim, Service Connection

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Thus, the threshold question to be answered in this 
case is whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Section 5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
VA's duty to assist and to adjudicate the claim.  If the 
veteran has not presented a well-grounded claim, his appeal 
must fail and there is no further duty to assist him in the 
development of his claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

"Although the claim need not be conclusive, the statute 
[Section 5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim 
of service connection, this generally means that evidence 
must be presented which in some fashion links the claimed 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

While the service medical records reflect that the veteran 
sprained his right ankle twice and his left ankle injury once 
during service, his symptoms resolved and there were no 
further complaints, treatment or abnormalities noted during 
service.  Likewise, the veteran's retirement examination in 
September 1992 showed no pertinent complaints or 
abnormalities referable to either ankle.  Furthermore, the 
veteran specifically denied any problems with his right or 
left ankle when examined by VA in September 1997.  

The Court has held that for service connection to be granted, 
the evidence must show that the veteran currently has a 
disability stemming from service.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Although the veteran believes that 
he is entitled to an award of service connection for right 
and left ankle injuries that he had in service, he has not 
presented any competent evidence of a current disability or 
residuals thereof related to military service.  In the 
absence of any competent medical evidence showing a presently 
existing disability, there is no basis to grant service 
connection for  right or left ankle disability.  Brammer.  




Increased Rating

In the context of a claim for an increased evaluation of a 
condition adjudicated service connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  The appellant in the 
instant case has stated a well-grounded claim.  Moreover, as 
all evidence necessary to an equitable disposition of the 
veteran's claim was obtained by the RO, the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a).

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 
C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 at 40 percent.  A forty percent rating 
is assignable for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A 60 percent 
disability rating is warranted where there are symptoms of 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.

Increased rating prior to August 10, 1993

The medical evidence associated with the veteran's claims 
file prior to his surgery on August 10, 1993 reveals that he 
had instability of the lower spine because of a prior failed 
spinal fusion.  He complained of pain in the lower extremity 
to the ankle.  Any walking or standing caused leg pain.  He 
walked with a limp.  He had weakness of his left plantar 
flexion and decreased sensation in the L4-L5 distribution on 
the left.  His reflexes were decreased in the left knee and 
left ankle.  During surgery, it was found that he had a large 
free fragment in the left L4-5 disc space.  The operative 
report indicated that on admission, he has significant pain 
with flexion and extension.  The undersigned finds that the 
severity of the disability prior to surgery was such that the 
disability may be classified as pronounced.  Accordingly, 
prior to August 10, 1993, a 60 percent rating was warranted 
for intervertebral disc syndrome.  A rating in excess of 60 
percent was not demonstrated as the only rating higher than 
60 percent is a 100 percent under 38 C.F.R. Part 4, 
Diagnostic Code 5296 (1998).  This rating is assignable for 
complete bony fixation of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints or 
without other joint involvement.  Clearly, the veteran did 
not have complete bony fixation of the spine during the time 
period in discussion.


Increased rating from March 1, 1994.

The veteran's back surgery was apparently successful, and he 
has not required any follow-up care since he was released 
following his surgery.  He is able to perform his job without 
missing any time from work.  His complaints appear to be 
limited to some occasional pain on the outside of his left 
calf and big toe numbness.  A VA examination in September 
1997 revealed no more than moderate limitation of motion, and 
pain was present only on extension.  Neurologically, ankle 
jerks were not obtainable.  The physician concluded that the 
veteran was doing well since surgery.  These finding do not 
indicate a disability equivalent to more than severe 
intervertebral disc syndrome.  It appears that the surgery 
ameliorated a lot of the veteran's discomfort, and he is able 
to function at his job and in his daily activities without 
too much interference from his back disability.  As such, a 
rating in excess of 40 percent is not warranted.  Clearly the 
veteran does not have complete bony ankylosis of the spine 
such as to warrant a 100 percent rating under Diagnostic Code 
5286.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part which becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  The 
veteran has, at times, complained of discomfort with certain 
lumbar spine motions.  The Board finds, however, that the 
current 40 percent disability rating adequately compensates 
the veteran for his limitation of motion and functional loss.  
First, as indicated above, motion of the lumbar spine is no 
more than moderately limited.  Second, the veteran does not 
report any additional functional loss and/or limitation of 
motion and reports being able to perform his work duties and 
not losing any time from work.  As discussed above, since his 
laminectomy in 1993, the medical evidence showed improvement 
in his lumbar spine condition.  He has, in fact, reported 
doing "pretty good" and not requiring medical care for the 
condition.  He has not reported flare-ups of back pain.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  In this case, the Board finds that the 40 
percent disability rating from March 1, 1994 is in keeping 
with the veteran's disability picture.


ORDER

As well-grounded claims of service-connection for a right 
ankle and a left ankle disorder have not been presented, the 
appeal is denied.  

An increased rating to 60 percent is warranted for service 
connected low back disability prior to August 10, 1993, 
subject to the criteria pertaining to payment of monetary 
benefits.

An evaluation in excess of 40 percent from March 1, 1994 is 
denied.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.

